PER CURIAM.
The evidence presented in this case was legally insufficient to establish that the pursuing officer had “agency insignia and other jurisdictional markings prominently displayed on the vehicle” as required by section 316.1935(3), Florida Statutes (1999). We therefore reverse the appel*1286lant’s conviction of second degree felony fleeing or attempting to elude a law enforcement officer. See Jackson v. State, 27 Fla. L. Weekly D213, — So.2d -, 2002 WL 63362 (Fla. 2d DCA Jan. 18, 2002). However, because the evidence was sufficient to establish the category one lesser included offense of misdemeanor fleeing or attempting to elude a law enforcement officer in violation of section 316.1935(1) and because the jury was properly instructed on it, we remand, pursuant to section 924.34, Florida Statutes, for the trial court to enter a judgment of conviction for that offense.
WEBSTER and BENTON, JJ., and SMITH, LARRY G., Senior Judge, concur.